DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.1 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,724,058 (hereinafter, the ‘058 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Oath/Declaration
	It is noted that the Applicant has filed two applications essentially correcting the same error.
The Applicant has stated that claim 2 caused the patent to be “wholly or partly invalid” because it used the phrase “utilizing a detector positioner to translate the detector” instead of stating “translating the detector”.  However, in co-pending application SN 16/532,892, applicant alleges that claim 3 causes the patent to be “wholly of partly” invalid for the same reason.  
It is noted that claims 2 and 3 are now both being corrected in the same manner in both applications.
	
Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 4-9 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Meyer (US Patent No. 6,203,196). Regarding claim 5, Rasche (US Patent No. 6,619,840) provides evidence that Meyer anticipates claim 5.
Regarding claim 1, Meyer discloses a method of operating an image apparatus, comprising: positioning a detector (3) to image at least a portion of a volume configured to hold an object (7) larger than a field-of-view of the detector; utilizing a detector positioner (18) to translate the detector to multiple positions relative to the volume (col. 4, lines 30-31); positioning a beam (1) such that a trajectory of the beam follows the path of the translating detector (col. 4, line 31); and moving a rotor (4,5) within a gantry (col. 5, lines 40-45) such that the beam follows the path of the translating detector; wherein the detector and a beam source that emits the beam are movably mounted to the rotor.
If it is determined that Meyer does not disclose that all of the embodiments disclose that the beam and detector move relative to each other, it would have been obvious to one of ordinary skill in the art to allow the beam and detector to be positioned relative to each other to allow for oblique images as taught by the embodiment of Fig. 15.
Regarding claim 4, Meyer discloses the method of claim 1, further comprising moving separately all of the beam source, the detector, and the rotor while obtaining images of the object (col. 6, lines 55-65).
	Regarding claim 5, Meyer disclose the method of claim 1. Meyer shows that the rotor is capable of rotating over the full 360 degrees.  Further, Rasche explains that the device of DE 198 39 825 C1 allow 360 degree rotation (col. 1, lines 26-28).  DE 198 39 825 C1 is the priority 
Regarding claim 6, Meyer discloses the method of claim 1, further comprising moving a source housing (2) within a source stage to move the source housing about a central point to direct the beam onto the detector (col. 6, lines 59-63).
Regarding claim 7, Meyer discloses the method of claim 1, wherein the beam is projected by the beam source (2), and the trajectory of the beam is altered by tilting the beam source (col. 6, lines 59-63).
Regarding claim 8, Meyer discloses the method of claim 1, wherein translating the detector further includes translating the detector along an arc (4,5).
Regarding claim 9, Meyer discloses the method of claim 1, wherein translating the detector further includes translating the detector along a line (Fig. 16).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer in view of Tybinkowski and Shimura.
Regarding claim 2, Meyer discloses a method of operating an image apparatus, comprising: positioning a detector (3) to image at least a portion of a volume configured to hold an object (7) larger than a field-of-view (Fig. 1 and 2) of the detector; translating the detector to multiple positions relative to the volume (col. 4, lines 30-31); positioning a beam (1) such that a trajectory of the beam follows the path of the translating detector (col. 4, line 31); and pivotally moving the beam source on a swiveling source mount (col. 6, lines 59-63); wherein the beam source is mounted to a source frame (17) having at least two separated walls (Fig. 1).

Tybinkowski discloses a beam source (104) which is mounted with a source frame (Fig. 5) having at least two separated walls (at 40) and including a series of lateral members (36).
Shimura discloses a method of operating an image apparatus in which the beam source is driven by a rotation controller means (col. 6, lines 41-42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to drive the beam source to allow for swiveling in an automatic manner.  The motivation would have been to automatically (and not manually) adjusting the beam and receiver so that the best image is captured.  Further it would have been obvious to include a series of lateral members in the source frame.  The motivation would have been to provide support for the beam source and to support the weight of the beam source.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimura in view of Swain (US Patent No. 5,448,608).
Regarding claim 3, Shimura discloses a method of operating an image apparatus, comprising: positioning a detector (12) to image at least a portion of a volume configured to hold an object (19) larger than a field-of-view (Fig. 1) of the detector; utilizing a detector positioner (13) to translate the detector to multiple positions (Figs. 2A-2C) relative to the volume; positioning a beam (11) such that a trajectory of the beam follows the path of the translating detector (Figs. 2A-2C).

Swain discloses a method of operating an image apparatus with a detector (40) which is translated (Fig. 1 to Fig. 2) and moving a detector carriage (40) relative to a detector frame (see below) having at least two separated walls (see below) and a series of lateral members (see below) extending between the at least two separated walls (Fig. 2); wherein the detector (40) is mounted to the detector carriage to hold the detector.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a detector carriage having at least two separated walls and a series of lateral members, since it is a known detector carriage structure.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lateral member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (wall)][AltContent: arrow][AltContent: textbox (frame)]
    PNG
    media_image1.png
    596
    504
    media_image1.png
    Greyscale

Claims 10-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer in view of Shimura.
Regarding claim 10,  Meyer discloses a method of operating an image apparatus, comprising: positioning a detector (3) to image at least a portion of a volume configured to hold an object (7) larger than a field-of-view of the detector, including: positioning the detector at a first position within a gantry to image a first portion of the object (col. 4, lines 30-31); positioning a beam (2) such that the beam is detected by the detector at the first position; moving the detector to a second position (col. 6, lines 44-65) within the gantry to image the first portion of the object; moving the beam (col. 6, lines 44-65) such that the beam is detected by the detector at the second position; and moving a rotor (4,5) within the gantry from a first angle to a second angle; wherein both of the detector (3) and a beam source (2) that emits the beam are moveably mounted to the rotor (4,5).
Regarding claim 15, Meyer discloses an O-shaped gantry (Figs. 2, 3, 7, 10, 11, 13, 14).
If it is determined that Meyer does not discloses that it is known to move the detector and beam, Shimura discloses that it is known to move the detector (12) to multiple positions and to move the beam (11) to multiple positions.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to allow the detector and beam to move to capture images of the object to be imaged.  Shimura discloses that it is a known method to move the detector and beam to different angles and locations to get a full image of the object.

Regarding claim 11, Meyer as modified discloses the method of claim 10.  Meyer further comprising: moving all of the beam source, the detector, and the rotor to minimize exposure of the object to radiation while obtaining images of the object (col. 3, lines 55-58).

	Regarding claim 13, Meyer as modified discloses the method of claim 10, wherein translating the detector further includes translating the detector along an arc (4,5).
Regarding claim 14, Meyer as modified discloses the method of claim 10, wherein translating the detector further includes translating the detector along a line (Fig. 16).
Regarding claim 16, Meyer as modified discloses the method of claim 15. Meyer and Shimura both disclose utilizing a detector positioner (Meyer 18, Shimura 13) to translate the detector to the multiple positions.
Regarding claim 17, Meyer as modified discloses the method of claim 15. Meyer and Shimura both disclose that the detector is translated along one of an arc (Meyer-Fig. 1, Shimura-Fig. 1) or along a line (Meyer Fig. 16).
Regarding claim 18, Meyer as modified discloses the method of claim 15. Meyer and Shimura further discloses tilting the source at a focal point to change the trajectory of the beam to follow the path of the translating detector (Meyer- col. 6, lines 59-63; Shimura-Figs. 2A-2C).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 19-36 of copending Application No. 16/532,892 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7,661,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘881 patent and the instant application are both directed to a method of imaging an object using a detector positioner, positioning a beam and moving the detector and positioning the beam.  The instant application uses a rotor whereas the ‘881 pantry uses a “gantry”.  Since the rotor creates the gantry, the claims are not deemed to be patentably distinct.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,678,647. Although the claims at issue are not identical, they claim 3 of the instant application is directed to the details of the detector positioner in the same manner as claim 1 of the ‘647 patent.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,398,886. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the instant application is directed to the details of the detector positioner in the same manner as claim 1 of the ‘886 patent.

Response to Arguments
Applicant's arguments filed September 9, 2021 have been fully considered but they are not persuasive. 
Applicant requests that the statutory double patenting rejections be held in abeyance. Applicant requests that the non-statutory double patenting rejections be withdrawn because the current claims are broader than the claims in the patents.  This is not a persuasive argument for withdraw.  The rejections have been maintained.
Applicant argues that Meyers does not disclose that the transmitter and receiver are moveable relative to one another.  However the Applicant does admit that Meyers discloses that the transmitter and receiver are positioned relative to one another.  If the transmitter and receiver are positioned relative to one another, then they are moveable relative to one another.  If it is determined that Meyer does not specifically disclose that all embodiments disclose that the transmitter and receiver are movable relative to one another, then it would have been obvious to one of ordinary skill in the art to have them be moveable relative to one another.  The motivation would have been to position them to allow for oblique images.

The Applicant argues that the structure of Tybinkowski does not constitute two separated walls and a series of lateral members.  The Applicant seems to argue that because Tybinkowski named the parts as a cover and bands, that they don’t meet the limitations of two separated walls and a series of lateral members.  Figs. 3-5 of Tybinkowski show that the sources is mounted in a frame (34) which includes two separated side walls (Figs. 4 and 5) and a series of lateral members (36).  Meyer discloses that it is desired to rotate the source and receiver and Tybinkowski discloses that the source is pivotable within the frame.
Applicant argues that Shimura does not disclose turning the source.  However, at col. 6, lines 41-42 Shimura discloses that the source is driven by a rotation controller.  
The combination of Meyer, Tybinkowski and Shimura would have rendered claim 2 as obvious to one of ordinary skill in the art.
The Applicant argues that Swain does not disclose the wall and lateral members for the detector.  This argument is not persuasive.  Shimura discloses a detector and Swain discloses that the moveable detector is bound by a wall and supported by lateral members.  It would have been obvious to one of ordinary skill in the art to include a support structure for the detector or Shimura.
The Applicant argues that Meyer does not disclose a rotor carrying a source and detector within an interior of the gantry about the object.  However, Meyer discloses in Fig. 1 that there is a rotor carrying the source and the detector and that the source and detector are displaced opposite of one another. The source and detector are within an interior of the gantry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660.  The examiner can normally be reached on Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,724,058; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.